The relief described hereinbelow is SO ORDERED

Done this 22nd day of January, 2021.




William R. Sawyer
United States Bankruptcy Judge
_______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA

IN RE:
MARY F. DELAGO,                                           CASE NO. 19-31602-WRS-13
                                                          CHAPTER 13

        DEBTOR.

                       CONSENT ORDER CONDITIONALLY DENYING
                           MOTION FOR RELIEF FROM STAY

        This matter having come before the Court on the Motion for Relief from Automatic Stay

(Doc. 38) on behalf of The Mark Apartments. Upon the Motion for Relief from Automatic Stay

filed The Mark Apartments, and the Court being advised of the agreement of the parties, Debtor,

Mary F. DeLago, and the Creditor, The Mark Apartments, it is, in accordance with the agreement

of the parties,

        ORDERED, ADJUDGED, CONSIDERED and DECREED as follows:

        1.        The Motion for Relief from Stay is CONDITIONALLY DENIED subject to the

                  following terms and conditions.
        2.      The Debtor’s plan is amended to add $3,271.45 to The Mark Apartments to bring

                the lease current through December, 2020 which includes fees and costs of The

                Mark Apartments. The Debtor’s Chapter 13 payment is increased to $257.00 bi-

                weekly with a specified monthly payment of $80.00 to The Mark Apartments.

        3.      The Debtor shall pay the ongoing lease payments directly to The Mark Apartments

                beginning January, 2021 in the amount of $770.00 monthly. In the event of any

                future breach of the ongoing lease, The Mark Apartments shall mail, by regular

                mail, a written ten (10) day notice of default to the Debtor and the Debtor’s attorney

                to their addresses listed in the petition. If the default is not cured within ten (10)

                days from the date of the letter, then in that event the automatic stay imposed under

                11 U.S.C. Section 362 will terminate automatically without further Notice or Order

                of this Court.



                                 ###END OF ORDER###

This Consent Order prepared by:
Darby Law Firm, LLC
P.O. Box 3905
Montgomery, AL 36109
Tel. 334.356.3593 Fax 334.356.6392



CONSENTED TO BY:

/s/ Jessica Trotman________________
Staff Attorney for Sabrina L. McKinney
Chapter 13 Standing Trustee

/s/ Larry Darby____________                            /s/ Gail Donaldson
Larry Darby, Esq.                                      Gail Donaldson
Creditor                                               Attorney for Debtor
